::::;   ‘



 I,< .;
::.
 ,..:
I”




                          OFFICE   OF   THE   All-ORNEY     GENERAL     OF   TEXAS
                                                   AUSTIN
            GROVER  SELLERS
            ATTORNEY GENLRAL

                                                                  -9
              Ron. George R. Sheppard
              Clomptrollerof Publio Aooounta
 ‘.
              Austin; T&as
              IhMr;SiF:

                                              o~inion.~o. 0-6
                                              Rer Doeslthed




                                                                      944, preaenta.ior
                                                                      ion of whetheror
                                                                      h Leg?.elatuPe,$939,
                                                                      arly payment'of ad
              talorem toxea.                                          hool dlstriots and     I
              road dlstrlots,                                         olleoted upon the
              State and ooqnt                                         rder 0r the oorhmie-
              sloneh3      ooti    a

                                                           holds in eiieot that all
                                                       x roll must be paid and
                                                     eotor  at the came time, and
                                                     ty, ownmon aohool, and roads
                                                      to that oplnlon  for the
                                                 we have not oterlooked Artiole




              and not oarrent’taxe6. Itsis oodified ae a.pqirtof Chapter 10,
              Dellnqusat~Taxsa, V. R. 0. S., Title 122. Thia.ohaptar oon-
              talns Artloliis7319 to 7Md,, inolusire, under the heading
              "Wlinquent Taxes.* la any event it is observed that the tax
              OOlleotor is 506 'authorizedto issue bla final reoelpt sqldsno-
              ing the payment thereof until the other taxes assessed upon
              ths same roll are paid,
                                                                396

,BothWerge IL Sheppard,page 2




                     ua ~exadae this OQMwLUtiianaf a&ad-
          .xuEt,,-'i0t
         roads a6 fel.ltiS,
menti.,.It'~               inolading the caption!

             "HOUSE JOpIT RsS&TIoN-
     %&t#e                            an   h&&li9At   to t&L.




    whew they y~ul$ st@rwlse~ beoome del'tqqaant~
                                                and protidlA&
    th6t this Amaidme5t *ll beeeme ersotioe 4 gMliwp~1,
                                                 .’      19391
    prwidlA&for a~ eleotlon oh the quastlon BT adoption or
    rejeotioq of this AmendAsnt~grovldlA&for  the &molamatioA
    aad~PUbLiWtiOA thereoigand nlaklw &A approprlatlanthere-~
    fox; and presoribing the form 0r boU.ot.
     “Be It ve~&yA by the LeiglslatureOS’the State of Tezast
               f
           YlmTsoiJ 1. .%-!tthe htatitutian of the SBate of
     Teiae.be~6m6ndedby adding a new SeooSfonto Artlole VIII
     to   be Itmwn a0 t+etlan20 and ba read as    r0lbt40t
               ?SwSioa 20, ‘,Ho.property of any klntl in thle~ State
    * .ti43;‘8;6r? bi lbeeieod Sor.ad ralosmm tare& et a greater'.
    ~.mlucthyt Isa,MI g,ae&ia+ke~.‘~u6mar shall-anvBoard
      ot.129oQll~tion SF wly~@pwmmoa~   w politrodleub-
     ,dlrlAt,oA.&'Itul;~di~fcs)oiot~ulthi~
                                       tk%ieState 11x the
      ialae 6r AA~ groiyrtyfop tax porposee'staoaw this&it8
     fair .or@h market ,.talae prfmldod that in order to enooumge      I
                            1axea, $he Le~lelaSurs ‘ohallbate
                          that.the ‘Seqpamr &mll.3e .. allared
                          g@yOrAfiieAtal
                                       and pol&foal subdlrl-
      1 ae~and teulug dlettia4p of the Stab8 a three per oent
     ,738) dikomiat~onad.talorapltakes due the Stetii  or.dob
     sag golisQID?a*@,ox pos1,164 mbdiYlel?p or.m           die
     Srlot o? 'OhaL&Ate ii 6qOh ta300,are pald d.noty~ .(W)
    :d8ym beC~,se)ho .d$tewhtig’~
                               $iieywould othe.~ies bau~e
     delln rripfi;
                 tmd the t-or     efmL1 be allaw@ a two per
    .osoa P2%)~dlswunt OA Said Oesea ii paid:slzt~.(66) d&y6                  ,
                                                                              I
     befare.said tamm weuld~beoome delinquent and the tax-
     p6~erlrballbe allowedA on+ gqr sent (l$~.&ieocns~t.ir             i
     ‘eeld Sax09 am mid thlstt (38)~ days Wor~,theywma.Id
     othsirlaebroame~delinqwst, This aamndmei~b ‘&all be.                  ‘.-.
               Januarpl, 1999. The Znefelhture~ ohall pa00
               laws ror the proper adalnletrat2on@ this

             WEbi   t.. Tk* $w*oirrg   Qanatitutbuml   Am@ment
      shell be mbafC$ed to. a tote @f fhe qualified eleotore o$
      thle Strbo at a epeola& eleut$on to be held Theo oat the
    I atate or’Teoar 011the 23rd day or Auguet; 1937, a T whloh
      eleotion a31 totemi ra*orlm the prepomtd Amendmsnt   shall
      write or have printed OA thhelrballbb the tollewingwordet
           *lok t&e Aaendment ts the Stat@ Waetltatlon prmld-
     bg  that properbyeholl nwer be aeecillasd forktaxes’at
     more than its fati oaeh market yalue,~and providingthat
     in order to etsoouragotibepr&mpt paymentof ad taloreun
     taxes, the Lrglelatureehall h&e the power to permit a
     dleoount for the paymentoi e&mebetors they beoone
     de1inquent.i




t
s
Hon. George E..Sheppard, page 4


         .??hoSeYotxersopposing said proposed iUWAdaa0At
     sb+l write or have prInted OA their ballots the
     *ass:
         “AfWlWT the &eAdIReAt to the State cOAStitUtidA
    pro~idlng that property shall never b6 assessed for
     we   at ware than ftm fair oanb market ~elue, a.Ad
    ‘prwidl.ng,.thatiA order to OnOoU'agO the prompt     :,
    payaegt or ad valorem taxes, ths Le&lelature shall
    have the.power tompsrait a dksoount far the paymdi
    or same b&ore  they beooma delinquent.




          11   . and gLYing the Legfslaturepcnmr ,topravfde
     that &‘gtste tid a&l ‘g6rarnmental or polltibal sub
     dfYfs.tdnsor.taring dlstriotsnay allow a dleoo~titr.
                                                       fiz
     payawE of ad ralorfm taba begore the da++ when.wep
     wo2d otherwfee betiome delinquert;aAd j$rooiai~gthat
     thb Amendment shall beaome stfesttqeJanuarp 1, 1939;:
             we Bat0 seorahed~rqrwae language iA thie~eonStitu-
t&xial amen&nsnt that notid justify the Obnofu@ian         that .the
elaotSrate~w&Sput upon netlo~eIA yotlia@upon the ‘sank that
its bm.etits,        ‘rhritever they &ht be, wefe to be leit..to~the
dlsordtiion-of       the ooamlseione~soourt of the respeotlva.eoun~les,
OP that it *as to operate upon Q local optiotibasis, dependent
upon    the exeroise     of t&e   disoretion of the oomnissionersooUrt.
fr this had been tie intention 0r the Legislat+re iA submitting
it to the rote of the people, is $t not reae&able to &mme
thatCtheLeglslattie would have fixed sooe reaeonablo and
~tfOAOl     etandards for the guldanoe Of the OOmmis~iOA6rs OOU?t
iA ths exaro;se.of their dieoration.
          In oonstruing    a statute the oonst$tutlonalprovision
upon whioh it rests Is quite impfmtant. l&my authorities
reoogalaet4e rule ; the latest by our Suprams Court i.5 the
ease of Brasos.E?irer   Conservatlohand RsolamatfonDistrict
Y. Costello, 3.43s. Y. (ad) 577, whiah stats6 it thus:
          :A statute  !aay be mad in oonnsotionwith the OOAstitU-~
     timal pmvlsions authoridng      the enaotment of suah statute.
     IA other words, construingthe statute, OoAetitUtioAal
     provisions,mxgbe read into au.doonsW.?sred    a part of the
     statute. 3r, Tax. Jur.,   p. 157, Sea. Sb."
                                                                   399

Hon. Geo. H. Sheppard, page 5


           we do.not find It ~%Qeam4ry, how%v%r, t% pass upon
the qti&YtiOAor whether or A6t the Legislature o%uld, within
the limitations of the Constitution,,delegat%this uaqualif'ied
dfllOl?%tiOM~ power ta the OolPsai6B1~0r8 oourt, for iA our
rfew it.ha% not done 80. The above %omaent Ia Sor~the purpose
OA.I.Tof d%mAbtrating the abseaoe of a legI%l%tIve ihtent
lrurofac(LLIdQuaty,%QaU!LOAsohbol, aad reed dIetyi@t tit&esare
00ii%%rMd, .al.lasssssed UPOA the Same Sail as~State taxes,
that the lav 'shouldbe so ooqstraed as to make the pr%oI%o
applIoable to oounty,oomon aehool,and road Blatriottaxes.
           When w% ooa% to exsmine the provision% of Senate Dill
l&2 Fa   itsentirety what do we find? The pertinent parts of the
bill, 3+&idbg    th% %aptIoh,read a8 ~f~llawsr
           "DZWXJ?CB FOR ADVANOJX
                                PAYXgKT OF AD VALGDEM T-8.
    nAr~.Aot pFaoIdIng fortax dI%o%uat% to all taxpayers for
    taql) due the Stat% and all gow-Atel      Snd p%lltIoal
    %ubdIvfdI%nsand taxing dIstrIots$ presoribing,   the mode,
    manrrer,and awant of suoh diaoouuts;and proyIdIng that
    the %aue ahall not apply to %ItI%8, tmvhs, eohool dIatxI%ts
    and,oth%r aoyemmental subdi~isio~e.u%l%ssaad uutil .ththe
    ~gorn~~g bodice thereof shall,'by proper OrdlAan88 or
    ordar,.adQpt thw proriai                     suoh &oy%zn,a%ntal
    sasa~"om&Mhor~thoerieer                     yih"tfl..lbla& Qhl       .__
     not aDDlv't% th% split~paynt%ht OS -taxesin such %ayeruaental
     rubdlvlefo~~ repealing Section 1 of Ghapter 10 of the A5ta
    .of the.i+ourth Called Seesion of th%~,Forty-third Legislature;
     %mndlng Se&ion    2 of Chapter 10 ofkS$%.Aot% of th% Fourth
     Galled Session of the Forty-thirdLe&Islature by fIxIag the
               poll tax%8 aad ad valorem taxes ahall beaou% deli&
    ~~~tlmo'whon
    ‘-tI    p,re,aorIbIagthe dut%qa %f t&% Cuaptrcdler  of PublIo
     Aao%uats$ 'repealingall la*;,aad parta ot 1awnrs.i~ oonilfot
     with this Aoti de%larlng th%~L%gIslativeIntant; %nd
     deolariag an %lWrg%AQy.
    3% It enaoted by the Legislature of the State of Texas;
           "SEOTIOW 1.   All   taxpayers   shall be allowed QisOountS
    for   the payment of
                       tax@8due Co the stat% aad .a11gOY%Yha%ntal
    and p%lItIsal subdivisions%ud taxI* distrlots c&Cthe State,
    aaid diraouritato be allowed under the following OOAdttiO5S:
              (s) per cent diaoount on~ad valoretitax%% due the
                 any govexmmntal or polIticaL aubdivlsiooor
                                                                               400

          Hon.   Gee.   A. Sheppard, page 6


                  taring district of the State, it suoh taxes are paid
                 ninety (90) days before the dhte when ~thegwould
                  otherwise beoome delinquent.;(b)’two (2$) per oent
                  disoorurtan ad valorem tax68 due the State or due any
                 &eMatal.       or politloal subdivisionor taring dls-
                  trlot @the State if SUO~ taxes are paid sixty (60)
                 days before the'datewhetithey would otherwlseb&bonu,
                 dollnquent;(0) one (15) per Oent di8OoMt on adL+al.Orem
                  taxe8 due the Stat6 or due any governmentalor pOlItIca
                  Babdlvl8ionor taxing distrlot~     ot.thO State,.lt suoa
                  taxes sre paid thlrfy (30) %ags before the date yhen
                  they rotlldotherwleo beoome dellnquent.~Provided,
                 .how0ver,that the provision8 0r this B0OtiOn         shall    not
                  apply $0 water InproveQentd28trlots,.lrr1gation           dia-
                  triote, levee dietriots,water oontrol dicltrlot8,          and
                  other governmentalBubdivlsions,oltl?e, towns .and
                 bindependent sohool distrlota Wile88 and until the
                  governing body of eaoh water iaprovementdlstrlots,
                  irrigationdiatriots,levee di8trlots:,      water oontrol
                  df8triOtri,and OttbargOqer&UWUt~ SUbdivisions,.olties,
                  @wn8, or Independentsohool dlstriateby ordinanoe,
                  rdsolutionor order, @hall adopt-the provlalonahereof;
l
                  aha 3.n.   event any fduoh    water im rovement dlstrldt
                         % ' di8triOt,levee dIrtrIO8 , rater OontrOl dis-
                  lrrlgatl
                  trlot, an8 other governmentalsubdlvl8liOn8,        oity, town
                  ~riadependent soh001 dintriot eleOt8 to allow 8Uoh
                 dlsoounts, then the g&.ernln&-bodyor iaoh'wetsr lmprooe-             --.
                 tint dlstr2ot,.irrlgatlondistrlot, levee dlstrfot,~water
                  oontrol:dlsttiot,-   and other novernmentaleubdlvlslon8,
                  oltp, town or~in~spendent     gohool dlstriot, shall.have
                  po%er~,by the ordlnanoe, reeolutlon or order levying the
                 annual taze8, to @sIRnate the months fn #hiah suoh
I
                 rdi8OOMtB Or th 00
                  one (1%) D0r oent remmotivels shall be .hllowed.but in
:’                110SVetltShdl the SEUI4e:~ElJBD1Y t0 SDlit DW5leQt    Or   ttWSS.


                      Wm.    2.   Seation 1 or Chapter.10 of the Aots of the
                 Four&Called Seaslon of the Forty-thirdLegislature,        the
                 8a.mebeing Artlole   7255a of Vernon's Revised Civil 3tatutes
                 oi'lg36, htqing been held Invalid by ths, aourts,  Is hereby
                 repealed.
                      “333. 3. SeatIon 2 or Chapter 10 Of the hots 0r the
                 Fourth Called Session ot the forty-thirdLegislature,    the
                 sums &sing Artlole 7336,Vernon's Sevised Civil Statutes
I     I          of 1936, IS hereby anended so as heraarter to read as
:,
 ~.   :
                 roliools:



.,
4..
                                                                             401

Eon. Gee. Ii.Shep~pard,page 7


          *Artdole   7336. (a) I2 any person shell           pep,    on or
    before Movanber thirtieth of ths year for whloh their
    assessment Is made, one-halt (4) or the tame Lmposea
    by lax 011 M.III
                   03 hia.pr@erty, thim he ahall have until
    and lnoluding the thirtieth day of the suooeedlngJune,
    wlthia.whlth to pay the other one-hali (31 of his Said
    tcqs witho~ut  pasalty or infare8t thereon.

         “1l '8ti4taxpayer,arter paying’8aid one-half (4,
                 on or before lioowaber
    or his ~ta%wz.                          thirtieth, 88’herela-
    befare provldenld,~8hallrall or reruact    to pay, on or
    befem flrne tUrtleth next ewoe&iag ‘aaidRovenber, the
    Other ORdl@kf (A) Or hi8 Said taXO8, tiJWQ6lty       Of Oi@t
    (8$) gsr .aent.of ths amouut of eald unpaid .taxeashall
    ao&rue thoreon.




                                     OQ or l&ore the thirty-
                                          the rOmWbg    pWlty
                               to-wit: During the month of
                                  during tha aobathof Marah
                        during the month 3r A rll threa ($1
                          6~1th bf May goup Pti)‘par cent;
    during.theBlonBhaf June, rive ($1 pep oent; and on a@
    a$ter the Z'lrst day or July, eight (8$) per.sent..
            b) AU poti:taxes and all ad valorem taxes, unless
          “of
     me-half (4) thereof have bs&apald an or before IYoveaber
         tieth 8, herelnabavepxotld.ed,ahall beoom delinquent
        nat paid   pribr   to February   first   of   the   year    next
     SU~OsatUng the ~Jaar far whioh the Fatul?a~of the M8e8SIMUlt
     TQ~Q;~. the aauat,yare made to the ComptroUar or Pub110
                Ii cm-half (&I or said ad valor&m    tax68 have
     bean pa.6 on or bePore the thlrtleth day of Mooamber as
     havain pr&vlded,the-remainin&one-halt (4) at suoh taxes
     ahall be delinquent if abt paid before the first day of’
     July of the year next suooeeding the yakr far wbioh,$bs
     return oi--theasaeesment rolllrr or Ohs oounty am mad* to
     the C~anptroller or Publia Aaoounts.
                                                                       402


&a.    Oeo. B. Skieppardj page 8



              “(0) If one-hali (4) of suah ad valorem taxes bate
        been,palU tan OP before B;oreaberthirtiethd tha year
        :n which the aem are aasetmed, the diecountsherein
        pro~ldsd for @J+ll be sfieotlve aad ahell apply to .the
      : lsst ~halfai t&e ad.Vtlorem taxes if paid ninety (SO),
        shty :(&I),and.thirty (301 daya, rsspeetively, prior
        ta the rirst da? af July, whnhenthe e-6 beiooamdelinquent
        as herein pravtded; but ‘suahdisooant shall not,apply to
        the .first+lf of suoh taxes:li We sem have been’p.aid
        0~.or before Hovember thirtieth or the year in whloh suoh
        art3~rasslltis mabe.
              a(d) All delinquent taxes ohall bear interest at the
       mte    of s’lr (6%) per .a.&$. $er amen rroa the data of, their
       dellnquemy, All penalties an6 iattrest~ prwided r3v ~113
       thle Aat shall, whm af&leotad,be yaid’to the State,
       ooui~ita,   and ~dfatrlots,if   any,   in propertikm   to the
       taxes upaa whiah th? penaMy and interest are aolleeted,
       AU. discounts movidd for in ttira&at shall, when allowed,
               eilto the State.  aauntfee. and dietriots.ii any
               rtion tag&Q- taxeu upon whlbh suab dieaaunte are’
               a

              %a *at             f&tit to the aaption al the bill.
                        attssition
It    says:




          It is to ba’obeerwd that the term *ao*mt$es,*Waonmum
~ahoO1,”or "road dlet~ot" ie net used:ln the caption, and
               body of the bill~deee the term %ommon sohoal
nawhere lp .tkie
disk-iotaOP “road distriat* oaouri Only one time in the body
Of the bS.lldam the ward *.~tbea”    oaour, and that ia in sub-
reation (a) of Seation3, whioh will be adverted ta later.
                                                                       403

Hont Geoi H. Sheppard, page 9


Seotion 1 or the bill in fixing the saope of the appliaatlon
of tha:disaouhtsprovided in the &at, says:
           -All ty"v      shall be allowed dlsaouutsfOr,the
      payaeht of: area 00 to the State and allgovemmehtsl
      and pOlitloa1 subditisionsti~xinn     distriota of the
      State9"
                 Thsrafors, in Order tar tha Aot t0 apply to oountles,
 aOamah sohOO1, and road d&&riot taxes, we must plaae aountlas,
 aammon sahool and road dlatrfafo under one OP the other of the
 fOregOing,namely, gOTerhmental8Ubdivislon,palitioal sub-
 divleion,       ox  tazing   $istriat.       AspOihttd~OUt in our 0plIiion
Hoi        0-6124'atid the authorities         therein alted, a a0unt.yla a
 politiaal subdivision Of the State, heaoe we'hsre hi ditf$aulty'
 in finding a.plaoe for a0uhties in the general ssope or t&s.
 Wll.         We &al.& refer to oarm~cmschool and rpaQ 'Uatriats more
 5.n gets11 later.          But the-quastionarisea, is ~06:a aouatyalsb
 a ~goternmentalaubdi~lsion~? After flxlng the ebope~of.the
 bill, ~poXlt~oa&subdivisfon?1s mt qUm+artez wed; but the
 ter~.~govsrhme4htal         aub~lvlaion"      1s repeatedlyuse&,   afxd.the
 iense lu'@U,nh'khietisr'm              is wed by the Leglslatdre~  is by the
 express       terms oi the Act when aonsiatentlyOonstrued,not
 appllaabld to ao~untief+ Bear in mind thst without the ~provlsos,
,whl&hh're~e       &d&d by way oP-atuendamnts~to        the birl as arf&xrilly
 lntrodwiqd,        as Zlrdlaa&oaed bs em examinationof t&i o~Aiglnal
 bill and the a+mdments on.tile~in the offloe of~the~Sk?retary
 0r State, whioh.examinatlodtiehave msds,'Cha disoounts are
 allaad all tamayera ior'tihe.psyment                of taxed due to the State
 and aii $titermntal and
 dlstrlotsof the.Stata.+.                                         aaope or.the
 appliaationor the aisa0unts reads as rOUswi3r
           T?xmlded, holever, that tha provislonaof this
      ssation~shall not apply to'water improvementdiatriats,
      irrieatfon&i&riots. levee'dietriots.water oontrol
      dlst$iate, and otiyr'gorernmentalaubllivislons,  oitiea,
      tmma  and in&eD%ii&ntriohooldle~triataunless and until
      the governing body or eqoh water improvementdistricts,
      irrigation dlstriats, levse distriats,water oontrol
      distriata, and other &WernaMntsl subdivislon.s,  oities,
      tOwns, or indepandent sohoal distriots by OXdmQ8,
      resolution or order; ahsll adopt the:pro~lslons hereof;
      and in tbe~ment  any suoh water improvement dlstrht,
      irrigetiondiatr%at;~leveedistriat,water aontrO1 dis-
      triat, and other governmental subdivisions.aity, town




                       ,
 ;




Hon. Bee. H. Sheppard, page 10


     or indepenbenteohool dietrlot eleota to allow euoh
     diaoounta,then the gavarnbag bidy of eaoh water
     lm@rffes5ent dl.otrloQ, irrigation Qistrfot, levee




         We pause hers to say that if it was the   intention




s&Xt pay&en+ of,tuws In sa?h gcmrnmmtal    subdlrlslo~         a8
referred to in the pmvisa.
          If oountles'areto bs~plaaed under the olaraifimtion
of ?&her governinental subdlrlaiona w used in the provim, then this
Would be in dfreot aonflietwlth Subseotlon (a) of Seation 3,whLoh
provides:
                                                                          405


ah. oeo. H. Sheppard, page 11


              *If one-half (h).of auoh ad valOrem taxes have
     been paid on or before       Horcltaber
                                           thirtieth oi the year
      in whloh the aame are asu111es8ed,   the dieaouuta hereiq
      prmfded     for &a&l bce~ieotlre and shall apply to
      thaleet half of~ths.ad llorem taxw if paid &abaety
       (901, @My      .16Q), aad thirty (30) days keepeetiv.ely,
      prior .to the~flkst day or JLl$, wheu t&e &uqbqmm
     -cjullnqaent~ad~   here$n prorided'~ buf aaoti;dieoocrat
                                                            shall
      not 8 p4 ti'tkck'1Cfzbt     haalPof'euOh taias3.f the oeme
      have.ii  een pald~gn’or before Forember thirtie~th  of the
    . yeax?fn whioh ~~&eeeeti&kent ia madLW
           k!@wr    uw    that   tlie.bi3.Lprovldea      for a diaobunt
ior aav&oPpa*ent         or'thaisewna    hati   or the  split pay-t
                 wbloh wc&ld~bq fn,mMliot
of oounty t;rules,                                    with its prior
proviaio$a   ~ifMe .my :,&at,-  oowitiem   arw ~orsrnme8talisub&-
~ialoaq.boIult~din the pea?iso..Tha+.the 8plltpiymtnsk$~,
providion is 6 pX1oabJ.s$0 $he State, #%ty,, oommon.sahool
and ro&~etx~ Pso t~%waaaeese~'upon %he State and ootlaty,
rolls,.   mr-aawe-ars:          awarei ha13nerfm been.querrtioned.
It Siq~olearj~we   t&hk,...t&at      *hea t&e ~aglAlatureeasedthe
fi@YJa  ..~@Lhei
               .gov8nmental,~ubliY~rionq*whioh rol.lowe’     the. ,.
enWrutien.of~ ttur:~UbW,,tw   i&W   lm@rq&nen$~ di;etricite
                 td; 'lkwq dlboriafm *atie doixtrol;.uib&te~
                    C ~ovarnmctntalaalrd~tiriions
                                                &Ipliar,.k~
                                                          thee**
                    is oleak ir;oma,retidingof t&a oaptiqn.
                      of edj&dem.geAeric aDplia6, a&We think
          ~f'thh rta3.e
it doea, and the ua~~of'the teFm *OthSr &cmmk&ntai eubdb.
+i&ldns*meaari8-h as are alallar to those anrrmerated presed~
the $qrn, than ye thLnk oaunties would not be inoluded;and~were
not'int,endoCW be .inoludedby the Legisla$um in the use ore
the term *other g~erzunentaleubdl*iaioaaW;~Saroduntiea have
little, ii any, of the ohumoteriatios  of a water Sa,premment
diatriot,&Wggatlan distrlnt, love* distriot,wat* aontrol
aisirlot; ita fuaotionu a?6 prharlly  polit,iml.. It wa8.*
atat& in.Ckndortf i. State, 106 5; W. (2d).zo6, (WA    dsnled)
in the foUwing languaget;
          Wounties hre orsated by the i&ate,fox the p\rrposes
     of government.  Their &motions are politicaland adainia-
     tmtlre, end the.powere oont?rred upon.thez are m&her
     dutlss lmpocod t&ga privileges granted.* Eel@1 v. Wiohita
     County, 84 Ter.~392, 19 3.W. 562, 31 A&X.Rep.  63.‘”
                                                                  406


Hon. Qeo, R. Sheppard, page 12


           If we leave oounties,wherewe this& the Legielature
intended to plaoe them, uuder epoliticalsubdi~iaiona~ whioh
appear@ in the general eaaoting ellame,    but does not appear
in the provieo; then we bav? nd       rioulty in harmonlzlng all
or the pxo~isions~ 0s. the AOt.   3 -tthis  is the qoiWmaot:on
that ahoald be adopted in oonetr&m aa a&, we d0 uot think
require& the oitation or awuarous,authoritied;butthe rollow-
$ng~will~be~aWia.ieatt-.Rio&in Rroe. Barnum& Bailey Com-
bined.&%wa vr.Bhep~pard,~123.   y. 726) 773, G.C.A. Tex. (Uertiorari
deaied:bpU. S..Supreaaa   Court); Vood v. State ox rel Lee, 126
3. ?f. (Zd) '4,'
               (s~&sfrAe+chrt.
          It 1s aignlfloahtto note a part oi the prwleion
or Subaeotiqn (6) of Se&ion 3, whioh reads aB iollowsr
          eA3.ldieoouuts provided tar ih'thisiot shkll, when
     allowed, be charged to the State, oountlea,add diatriata,
     if ~9, in~'p~pO~$ionto the tax96 upon which puuh dls-
     o+nanteare 6illovm~~P
             Thus, there 16 evidenoed a legislative intent tom
                           dtstricrttame, if anyi(arnd.we:think
                             o&wnon eehool a&road &W%ridi    taxes,     1




                              aix~a+se&md and oolleiktedupon,the
                                tax ai!measor-ocZiwtor)
                                                     8s.a unit.
        .,
           Moreoimr ,, *A statute   will not be oomtrued 80 aa to
aeoribe to the Legieleturoah lntelitionto do ah UnJuat or an
upreanonablqth&g,: 2.5 auoh statute is reasonably sweeptible
of a o~truotioh that will not aooomplisheuoh a result."
ThlrrIs the exaot language of the Supreme Courtof Terra in
the oaae of Anderson I. Penir, 161 S. V. &!d) 455. Therefore,
if we Bay that it was the inter&innof the Legieleture to
inqllude oountim, obmnon 'aohooland road dietriots ia the
proviso,00 mast iearibe to ths .Le@slature.au int*t        to
dime(pard the above ealutary      rule of statutory aonatruotion.
?or, an Bh?hOd   in.oor opinion Ro. oi61~Zb,   the mlrult would be
the+ the targayer would be required,when he paya his State
taxes, to get the benefit of the disaount for early Payment,
to pay at the same time hi'saounty, summon sohool and road
diatriot taxer,before they would othemiae beaome delinquent
Under the lm, it the oomnlsaionereoourt had not aoted thereon.
                                                                               407

     Eon. &I?.,%. Sheppard, peg& 13


               If thi Aot :a oom3lib~ed in iti,entirety, inoluding
     the oapt;ion,a8 w must sunderthe rules laid doprnin the 0ese
     of Anderson v*,Pei.~lx,
                           eupra, to asugrtaln the le falatlvs intent,
     ~4 think there'ie little rtsaesaitytit oonstruot on. But swum-
     ing that In mwm ~ospeot8       it   wy   be oonaldered   aa   mbiguoua,
     t&m all the ralee of statutory oon4truatiw        tami1ia.rto as
     b4ar aut.the 04nOL~iOne rhloi&W0 bav4 Ma0h4di Tt~u0'10ave
      "00ullfiW"Widirr'thhs  t4FISOf “&M$ithkl SUbdiv&S%0ns~ whioh
     *a.&hi& Se wkw the L0@#latollbwant that they be plaoed,
     end not.t2-y to plaos   them andgr   %owmmwtal     su?hUvieio~~
     in the ~oviao, uhloh ia oar vf0w Ohs Lsgiela$urr’       has adloptec¶
     for e di.ffe.rent,parpose,   a8 pointed out above,',then   there is
     no 0&l&ot.rith the provision b ths pr~vise that the iU&
     tri~ta thqrsin enum~tbd~and other "&mmumntal            sclbdlriisio~*
in   naydcal&aats the.mnth inwhieh suohdlmounts atillbe al-
     lwsd,  0nd Skia UOdliot    fn t&B provie~on ia the p*@vlso that,




 ..-
   v..             Thwwo oftth;e‘te~a           "gove~nmantalaubdi+iWm" 1s
  --~..lsadokalOar$n    the ,oaption,for it.is,,notsd          that the oa tiO&
      hy6..“and    pnniUin&    that the aaaie shall not agplp.to oftiea,
    ~.toma,. rohool di~triote,,and~OthsFnOv~rw.mxt rurbdivisions
      unl~w and wktil the Soveining bodies there                       , bJrp&F
 <~,f.-60          6F OFdOr+   adopt the        &WafisiOIle-h4F40f~  &ring  auoh
 ;
 .
 :.       exnmwtal    eubdltpls~t#ns authoritf        to designate   the arms
         WAoh suoh d$aaoUts. s&all be allewod, and pvldtng that
 in the oam 8hall not applp to thewt                    pagment~of   tarea in auah
      gOVirnmWta1 mtbdfvisfoneg* ~&has.nakingit 014~~ that the-
 ::.:li
     b&ll&UF8        intenrtedin ths U88 Of, and in dealing with, "Other
      SowrnmataX subdivlaiona~ to i.ml~~o those that oould deslg-
      Mte the m0nths suoh dlaoortntstieold apply, aad~ooald oon-
      rietcratly
 ~’ 00ulB          be.dsoi4d the ‘splitpapPeat prfvilog4, tioneor whloh
              appl$
 ': 6ad oolleotod-   kc.eountJr;sOh001 Wtrlot, and mad t4ma ass444ed
                        upon the g4114ralroU. rfth Stat4 tam%              We think
      ib.~.e&nvlotitthat th4,LLeSislaturs             bi&~nOt.usoanywhere In th4
      Aot.thetom ~&xmton'@ohooldl.striats*               or *road distrfota,w
      althwgh'in the poilao Other ww~nlg rooognieeddl~tFl498 ale
      E&waifioaLlymentioned. But, aa polatod out above, in Subseotion
 ;. (d) of ssotlon 3 or the Aot,             it   is provided “All diewmate pro-
      vided for in this Aot shall. rhen allaaed. be ohamed to the




                                                                         .
                                                                               408

Hen. Geo. H. Shepdard, Page 14


           Dietriots, Ii BDy, we think would logi6ally apply
to oonxaoneohcroland road bistrlot ta,ses aaeeseed and 0017
leoted upon the general State end ooonty rolls at the same
                                       l%?WOO~eOtOF      up05    the   44me
                                  eubdIvIsIo~~'under whloh we
                                     an@ oOmm?n roheol and road




           The   Illuleraooring   thFou&out    tJlie   opinion    5.8 our     own.

             Top.a$4," therefore,reepootfuZlJ:~advIeed.that          it Is
Ouw &It&n t&t all~taxpaye~aShall be~,a$&er& a dleoount
ior.the ~+ymttnt.of.[ta;ree due the @ountJT,@maion school ,diatridts,
'iuu~roaddistrfot~aseeesed end 6oSLeet4b:\Wonthe State and
OOUlltyrolla    W&OF the   t&F&4 of 8.- Bi Ho;. &62 ’ +i4lI    time4    paid,
.theiw,lls. llpotiMtat4    taxee, althout any a&n           05 the part 0r
'ttieoemm%6eIonersootit.



                                         ATTORNETGi!BXRALOF-

                                         BY